
	
		II
		112th CONGRESS
		1st Session
		S. 804
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2011
			Mr. Graham (for himself,
			 Mr. Paul, and Mr. Lee) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To adjust the normal and early retirement ages for
		  receipt of benefits under the Social Security program, increase the maximum age
		  for delayed retirement credit, and provide for progressive price indexing of
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Solvency and
			 Sustainability Act.
		2.Adjustment to
			 normal and early retirement ageSection 216(l) of the Social Security Act
			 (42 U.S.C. 416(l)) is amended—
			(1)in paragraph (1),
			 by striking subparagraph (D) and inserting the following new
			 subparagraphs:
				
					(D)with respect to
				an individual who attains early retirement age after December 31, 2016, and
				before January 1, 2021, 66 years plus the number of months in the age increase
				factor (as determined under paragraph (5)(A)) for the calendar year in which
				such individual attains early retirement age;
					(E)with respect to
				an individual who—
						(i)attains 62 years
				of age after December 31, 2020, and before January 1, 2028, such individual's
				early retirement age (as determined under paragraph (2)(A)(ii)) plus 60 months;
				or
						(ii)receives a
				benefit described in paragraph (2)(B) and attains 60 years of age after
				December 31, 2020, and before January 1, 2028, 66 years plus the number of
				months in the age increase factor (as determined under paragraph (5)(B)) for
				the calendar year in which such individual attains 60 years of age;
						(F)with respect to
				an individual who—
						(i)attains 62 years
				of age after December 31, 2027, and before January 1, 2029, 69 years of age;
				or
						(ii)receives a
				benefit described in paragraph (2)(B) and attains 60 years of age after
				December 31, 2027, and before January 1, 2029, 69 years of age;
						(G)with respect to
				an individual who—
						(i)attains 62 years
				of age after December 31, 2028, and before January 1, 2032, 66 years of age
				plus the number of months in the age increase factor (as determined under
				paragraph (5)(C)); or
						(ii)receives a
				benefit described in paragraph (2)(B) and attains 60 years of age after
				December 31, 2028, and before January 1, 2032, 66 years of age plus the number
				of months in the age increase factor (as determined under paragraph
				(5)(B));
						(H)with respect to
				an individual who—
						(i)attains 62 years
				of age after December 31, 2031, and before January 1, 2033, 70 years of age;
				or
						(ii)receives a
				benefit described in paragraph (2)(B) and attains 60 years of age after
				December 31, 2031, and before January 1, 2033, 70 years of age; and
						(I)with respect to
				an individual who—
						(i)attains 62 years
				of age after December 31, 2032, 70 years of age plus the number of months in
				the age increase factor (as determined under paragraph (6)); or
						(ii)receives a
				benefit described in paragraph (2)(B) and attains 60 years of age after
				December 31, 2032, 70 years of age plus the number of months in the age
				increase factor (as determined under paragraph
				(6)).
						;
			(2)by amending
			 paragraph (2) to read as follows:
				
					(2)The term
				early retirement age means—
						(A)in the case of an
				old-age, wife's, or husband's insurance benefit—
							(i)62 years of age
				with respect to an individual who attains such age before January 1,
				2021;
							(ii)with respect to
				an individual who attains 62 years of age after December 31, 2020, and before
				January 1, 2028, 62 years of age plus the number of months in the age increase
				factor (as determined under paragraph (4)) for the calendar year in which such
				individual attains 62 years of age; and
							(iii)with respect to
				an individual who attains age 62 after December 31, 2027, 64 years of age;
				or
							(B)in the case of a
				widow's or widower's insurance benefit, 60 years of
				age.
						;
				and
			(3)by striking
			 paragraph (3) and inserting the following new paragraphs:
				
					(3)With respect to
				an individual who attains early retirement age in the 5-year period consisting
				of the calendar years 2000 through 2004, the age increase factor shall be equal
				to two-twelfths of the number of months in the period beginning with January
				2000 and ending with December of the year in which the individual attains early
				retirement age.
					(4)For purposes of
				paragraph (2)(A)(ii), the age increase factor shall be equal to three-twelfths
				of the number of months in the period beginning with January 2021 and ending
				with December of the year in which the individual attains 62 years of
				age.
					(5)The age increase
				factor shall be equal to three-twelfths of the number of months in the period
				beginning with January 2017 and ending with December of the year in
				which—
						(A)for purposes of
				paragraph (1)(D), the individual attains early retirement age;
						(B)for purposes of
				paragraphs (1)(E)(ii) and (1)(G)(ii), the individual attains 60 years of age;
				or
						(C)for purposes of
				paragraph (1)(G)(i), the individual attains 62 years of age.
						(6)The Commissioner
				of Social Security shall determine (using reasonable actuarial assumptions) and
				publish on or before November 1 of each calendar year after 2031 the number of
				months (rounded, if not a multiple of one month, to the next lower multiple of
				one month) by which life expectancy as of October 1 of such calendar year of an
				individual attaining early retirement age on such October 1 exceeds the life
				expectancy as of October 1, 2032, of an individual attaining early retirement
				age on October 1, 2032. With respect to an individual who attains early
				retirement in the calendar year following any calendar year in which a
				determination is made under this paragraph, the age increase factor shall be
				the number of months determined under this paragraph as of October 1 of such
				calendar year in which such determination is
				made.
					.
			3.Increase in
			 Maximum Age for Delayed Retirement Credit
			(a)In
			 generalSubsection (w) of
			 section 202 of the Social Security Act (42 U.S.C. 402) is amended—
				(1)in paragraphs (2)(A) and (3), by striking
			 age 70 each place it appears and inserting the maximum
			 delayed retirement age (as determined pursuant to paragraph
			 (7));
				(2)by adding at the
			 end the following new paragraph:
					
						(7)For purposes of
				paragraphs (2)(A) and (3), the maximum delayed retirement age
				shall be equal to—
							(A)during the period
				before January 1, 2017, 70 years of age for an individual who has attained
				early retirement age (as determined under section 216(l)(2)) during such
				period; and
							(B)during the period
				after December 31, 2016, the sum of—
								(i)the retirement
				age for such calendar year, as determined under section 216(l)(1), for an
				individual who has attained age 62 (for purposes of section 216(l)(2)(A)) or
				who has attained age 60 (for purposes of section 216(l)(2)(B)) during such
				calendar year; and
								(ii)4
				years.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2017.
			4.Progressive
			 indexing of benefits for old-age, wife’s, and husband’s insurance
			 benefits
			(a)In
			 generalSection 215(a) of the Social Security Act (42 U.S.C.
			 415(a)) is amended—
				(1)by striking
			 The in paragraph (1)(A) and inserting In the case of any
			 benefit other than an applicable benefit to which paragraph (2) applies,
			 the; and
				(2)by redesignating
			 paragraphs (2) through (7) as paragraphs (3) through (8), respectively, and by
			 inserting after paragraph (1) the following new paragraph:
					
						(2)(A)In the case of an
				applicable benefit with respect to any individual who initially becomes
				eligible for old-age insurance benefits or who dies (before becoming eligible
				for such benefits) in calendar year 2018 or later, the primary insurance amount
				of the individual shall be equal to the sum of—
								(i)90 percent of the individual's average
				indexed monthly earning (determined under subsection (b)) to the extent that
				such earnings do not exceed the amount established for purposes of paragraph
				(1)(A)(i) by paragraph (1)(B);
								(ii)32 percent of the individual's
				average indexed monthly earnings to the extent that such earnings exceed the
				amount established for purposes of paragraph (1)(A)(i) by paragraph (1)(B) but
				do not exceed the amount established for purposes of this clause by
				subparagraph (B);
								(iii)32 percent (reduced as provided in
				subparagraph (C)) of the individual's average indexed monthly earnings to the
				extent that such earnings exceed the amount established for purposes of clause
				(ii) but do not exceed the amount established for purposes of paragraph
				(1)(A)(ii) by paragraph (1)(B); and
								(iv)15 percent (reduced as provided in
				subparagraph (C)) of the individual's average indexed monthly earnings to the
				extent that such earnings exceed the amount established for purposes of
				paragraph (1)(A)(ii) by paragraph (1)(B).
								(B)(i)For purposes of
				subparagraph (A)(ii), the amount established under this subparagraph for
				calendar year 2016 shall be the level of average indexed monthly earnings
				determined by the Chief Actuary of the Social Security Administration under
				clause (ii) as being at the 40th percentile for the period of calendar years
				2007 through 2009.
								(ii)For purposes of clause (i), the
				average indexed monthly earnings for the period of calendar years 2007 through
				2009 shall be determined by—
									(I)determining the average indexed
				monthly earnings for each individual who initially became eligible for old-age
				insurance benefits or who died (before becoming eligible for such benefits)
				during such period, except that in determining such average indexed monthly
				earnings under subsection (b), subsection (b)(3)(A)(ii)(I) shall be applied by
				substituting calendar year 2004 for the second calendar year described in such
				subsection; and
									(II)multiplying the amount determined for
				each individual under subclause (I) by the quotient obtained by dividing the
				national average wage index (as defined in section 209(k)(1)) for the calendar
				year 2016 by such index for the calendar year 2004.
									(iii)For purposes of subparagraph
				(A)(ii), the amount established under this subparagraph for any calendar year
				after 2018 shall be equal to the product of the amount in effect under clause
				(i) with respect to calendar year 2018 and the quotient obtained by
				dividing—
									(I)the national average wage index (as
				defined in section 209(k)(1)) for the second calendar year preceding the
				calendar year for which the determination is being made, by
									(II)the national average wage index (as
				so defined) for 2016.
									(iv)The amount established under this
				subparagraph for any calendar year shall be rounded to the nearest $1, except
				that any amount so established which is a multiple of $0.50 but not of $1 shall
				be rounded to the next higher $1.
								(C)(i)Except as provided in
				clause (ii), in the case of any calendar year after 2017, each of the
				percentages to which this subparagraph applies by reason of clauses (iii) or
				(iv) of subparagraph (A) shall be a percentage equal to such percentage
				multiplied by the quotient obtained by dividing—
									(I)the difference of the maximum
				CPI-indexed benefit amount for such year over the amount determined under this
				paragraph for an individual whose average indexed monthly earnings are equal to
				the amount established for purposes of subparagraph (A)(ii) for such year,
				by
									(II)the difference of the maximum
				wage-indexed benefit amount for such year over the amount determined under this
				paragraph for an individual whose average indexed monthly earnings are equal to
				the amount established for purposes of subparagraph (A)(ii) for such
				year.
									(ii)In the case of any calendar year
				after 2055, clause (i) shall not apply and each of the percentages to which
				this subparagraph applies by reason of clause (iii) or (iv) of subparagraph (A)
				shall be a percentage equal to the percentage determined under this
				subparagraph for the preceding year (determined after the application of this
				subparagraph).
								(iii)For purposes of clause (i), the
				maximum wage-indexed benefit amount for any calendar year shall be equal to the
				amount determined under this paragraph (determined without regard to any
				reduction under this subparagraph) for an individual with wages paid in and
				self-employment income credited to each computation base year in an amount
				equal to the contribution and benefit base for each calendar year.
								(iv)For purposes of clause (i), the
				maximum CPI-indexed benefit amount for any calendar year shall be an amount
				equal to the amount determined under clause (iii) for such year multiplied by a
				fraction—
									(I)the numerator of which is the ratio
				(rounded to the nearest one-thousandth of 1 percent) of the Consumer Price
				Index for the second preceding year to such index for 2015; and
									(II)the denominator of which is the ratio
				(rounded to the nearest one-thousandth of 1 percent) of the national wage index
				(as defined in section 209(k)(1)) for the second year preceding such year to
				such index for 2015.
									(D)For purposes of this paragraph, rules
				similar to the rules of subparagraphs (C) and (D) of paragraph (1) shall
				apply.
							(E)For purposes of this paragraph, the
				term applicable benefit means any benefit under section 202 other
				than—
								(i)a child's insurance benefit under
				section 202(d) with respect to a child of an individual who has died;
				and
								(ii)a mother's and father's insurance
				benefit under section
				202(g).
								.
				(b)Treatment of
			 disabled beneficiariesSection 215(a) of such Act (as amended by
			 subsection (a)) is amended further by adding at the end the following new
			 paragraph:
				
					(9)(A)Notwithstanding the
				preceding provisions of this subsection, in the case of an individual who has
				or has had a period of disability and who initially becomes eligible for
				old-age insurance benefits or who dies (before becoming eligible for such
				benefits) in any calendar year in or after 2018, the primary insurance amount
				of such individual shall be the sum of—
							(i)the amount determined under
				subparagraph (B); and
							(ii)the product derived by
				multiplying—
								(I)the excess of the amount determined
				under subparagraph (C) over the amount determined under subparagraph (B),
				by
								(II)the adjustment factor for such
				individual determined under subparagraph (D).
								(B)The amount determined under this
				subparagraph is the amount of such individual's primary insurance amount as
				determined under this section without regard to this paragraph.
						(C)The amount determined under this
				subparagraph is the amount of such individual's primary insurance amount as
				determined under this section as in effect with respect to individuals becoming
				eligible for old-age or disability insurance benefits under section 202(a) on
				the date of the enactment of the Social
				Security Solvency and Sustainability Act.
						(D)The adjustment factor determined
				under this subparagraph for any individual is the ratio (not greater than 1)
				of—
							(i)the total number of months during
				which such individual is under a disability (as defined in section 223(d))
				during the period beginning on the date the individual attains age 22 and
				ending on the first day of such individual's first month of eligibility for
				old-age insurance benefits under section 202(a) (or, if earlier, the month of
				such individual's death), to
							(ii)the number of months during the
				period beginning on the date the individual attains age 22 and ending on the
				first day of such individual's first month of eligibility for old-age insurance
				benefits under section 202(a) (or, if earlier, the month of such individual's
				death).
							.
			(c)Conforming
			 amendments
				(1)Subsections
			 (e)(2)(B)(i)(I) and (f)(2)(B)(i)(I) of section 202 of the Social Security Act
			 are each amended by inserting or section 215(a)(2)(B)(iii) after
			 section 215(a)(1)(B)(i) and (ii).
				(2)Section 203(a)(10)
			 of such Act is amended—
					(A)in subparagraph
			 (A)(i), by striking 215(a)(2)(B)(i) and inserting
			 215(a)(3)(B)(i);
					(B)in subparagraph
			 (A)(ii), by striking 215(a)(2)(C) and inserting
			 215(a)(3)(C); and
					(C)in subparagraph
			 (B)(ii), by striking 215(a)(2) and inserting
			 215(a)(3).
					(3)Section 209(k)(1) of such Act is amended by
			 inserting 215(a)(2)(B), 215(a)(2)(C), after
			 215(a)(1)(D),.
				(4)Section 215(a) of
			 such Act is amended—
					(A)in paragraph
			 (4)(A), as redesignated by paragraph (2), by striking paragraph
			 (4) and inserting paragraph (5);
					(B)in paragraph
			 (4)(B), as redesignated by paragraph (2), by striking paragraph
			 (2)(A) and inserting paragraph (3)(A);
					(C)in paragraph (5),
			 as redesignated by paragraph (2), by striking paragraph (3)(A)
			 and inserting paragraph (4)(A);
					(D)in paragraph
			 (6)(A), as redesignated by paragraph (2), by striking paragraph
			 (4)(B) and inserting paragraph (5)(B); and
					(E)in paragraph
			 (8)(B)(ii)(I), as redesignated by paragraph (2), by striking paragraph
			 (3)(B) and inserting paragraph (4)(B).
					(5)Section 215(d)(3)
			 of such Act is amended—
					(A)by striking
			 paragraph (4)(B)(ii) and inserting paragraph
			 (5)(B)(ii); and
					(B)by striking
			 subsection (a)(7)(C) and inserting subsection
			 (a)(8)(C).
					(6)Subsection 215(f)
			 of such Act is amended—
					(A)in paragraph
			 (2)(B), by striking subsection (a)(4)(B) and inserting
			 subsection (a)(5)(B);
					(B)in paragraph (7),
			 by striking subsection (a)(4)(B) and inserting subsection
			 (a)(5)(B), and by striking subsection (a)(6) and
			 inserting subsection (a)(7);
					(C)in paragraph
			 (9)(A)—
						(i)by
			 striking subsection (a)(7)(A) and inserting subsection
			 (a)(8)(A); and
						(ii)by
			 striking subsection (a)(7)(C) and inserting subsection
			 (a)(8)(C); and
						(D)in paragraph
			 (9)(B), by striking subsection (a)(7) each place it appears and
			 inserting subsection (a)(8).
					
